We were favored with an argument, whether the "inspecting machine" became a fixture to the Plaid Mills building. The question, when personal property becomes a fixture by reason of its connection or attachment to realty arises under varying circumstances, and as a general rule depends upon the relation and agreement or intention of the parties at the time of the transaction, and sometimes the rights of others becoming interested affect the solution of the question. Some of these relations were pointed out in Overman v. Sasser, 107 N.C. 432. But we are met with a question of evidence, and the ruling of the Court entitles the plaintiff to a newtrial.
The plaintiff offered to prove "that the machine was put in the mill for temporary use, with a view to sell the same to the company if they should be pleased with it, and if not to be removed at his pleasure." This offer was excluded by the Court, and plaintiff excepted.
This proposition embraced the agreement, if there was any, and the intention of the parties, and is a material fact in the transaction. Such evidence has been held competent. Foote v. Gooch, 96 N.C. 265;Freeman v. Leonard, 99 N.C. 274. We think it better to let this case go back and be further investigated, when all competent evidence will be admitted, when the true relations of the parties and circumstances (182) may be made to appear, than to mark out any principle governing the case in its present aspects.
ERROR. *Page 109